1    Douglas R. Brown, Esq., NSB #7620
     Lemons, Grundy & Eisenberg
2    6005 Plumas Street, Suite 300
     Reno, NV 89519
3    drb@lge.net
     Telephone: (775) 786-6868
4    Facsimile: (775) 786-9716
5    Jerome A. Miranowski (pro hac vice)
     jerome.miranowski@FaegreBD.com
6    Aaron J. Harkins (pro hac vice)
     aaron.harkins@FaegreBD.com
7    Jane E. Maschka (pro hac vice)
     jane.maschka@FaegreBD.com
8    Faegre Baker Daniels LLP
     2200 Wells Fargo Center
9    90 South Seventh Street
     Minneapolis, MN 55402
10   Telephone: (612) 766-7000
     Facsimile: (612) 766-1600
11
     Attorneys for Plaintiff Leon Mark Kizer
12

13                               UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15

16
      LEON MARK KIZER,                                 Case No.: 3:15-cv-00120-RCJ-WGC
17
                             Plaintiff,                STIPULATION AND PROPOSED
                                                       ORDER OF DISMISSAL OF CERTAIN
18
                       vs.                             DEFENDANTS PURSUANT TO RULE
                                                       41(a)(1)(A)(ii) OF THE FEDERAL
19
      PTP, INC., et al.,                               RULES OF CIVIL PROCEDURE
20
                             Defendants.
21

22

23

24

25

26

27

28
                                          STIPULATION OF DISMISSAL
     US.122424369.01
1             Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Leon Mark Kizer
2    (“Plaintiff”) and Defendant Donald L. Damotte, by and through their respective counsel of record,
3    hereby submit this Stipulation of Dismissal as follows:
4             WHEREAS, Plaintiff and Defendant executed a Settlement Agreement between Plaintiff
5    and Defendant.
6             WHEREAS, additional conditions of the Settlement Agreement have been satisfied, and
7    Plaintiff and Defendant now desire to dismiss their claims against each other with prejudice, in
8    accordance with the terms of the Settlement Agreement.
9             WHEREAS, Plaintiff and Defendant hereby file this Stipulation of Dismissal pursuant to
10   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
11            Each party shall bear its own costs and fees.
12

13   IT IS SO STIPULATED
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      2
                                          STIPULATION OF DISMISSAL
     US.122424369.01
1

2    Dated: March 20, 2019     FAEGRE BAKER DANIELS LLP
3

4                              By:/s Jerome A. Miranowski________________
                               Jerome A. Miranowski
5                              Attorneys for Plaintiff

6
     Dated: March 20, 2019     FIDELITY NATIONAL LAW GROUP
7

8                              By: /s Marni Rubin Watkins________________
9
                               Marni Rubin Watkins
                               Attorneys for Defendants
10

11
                               IT IS SO ORDERED:
12
                                          22nd
                               Dated this ___ dayday of March, 2019.
                                                  of __________, 201__.
13

14
                               ________________________________
15
                               United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28                                        3
                             STIPULATION OF DISMISSAL
     US.122424369.01
